Citation Nr: 0814272	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for cirrhosis 
of the liver.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, in pertinent part, the RO determined 
that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
cirrhosis of the liver.  The veteran's disagreement with that 
decision led to this appeal.  The veteran and his wife 
testified before a Decision Review Officer at a hearing held 
at the RO in August 2004.  In September 2006, the Board 
denied service connection for hepatitis C and at the same 
time remanded the matter of whether new and material evidence 
has been received to reopen the claim of service connection 
for cirrhosis of the liver.  That issue is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO in Cleveland, 
Ohio, determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for cirrhosis of the liver; the Cleveland RO found 
the evidence did not show the veteran's cirrhosis was related 
to service including to exposure to herbicides in service.  

2.  The majority of evidence added to the record since the 
October 2002 rating decision is cumulative of evidence 
previously of record; that which is new, when considered 
alone or in conjunction with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for cirrhosis of the liver.  




CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied reopening of 
the claim of service connection for cirrhosis of the liver is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007).  

2.  The evidence received since the October 2002 rating 
decision that denied reopening of the claim of service 
connection for cirrhosis of the liver is not new and 
material, and the service connection claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the claimant of evidence and information necessary 
to reopen the claim and notice of the evidence and 
information necessary to establish entitlement to the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim to reopen, VA must look at the bases for the 
denial in the prior decision and provide the claimant with 
notice that describes what evidence would be necessary to 
substantiate that element or those elements of the underlying 
claim that were found insufficient in the previous denial.  
Id.  

In this case, in a letter dated in September 2006, the VA 
Appeals Management Center (AMC) told the veteran that new and 
material evidence was needed to reopen the claim for 
cirrhosis of the liver.  The AMC explained that the claim had 
previously been denied because the evidence did not establish 
that his current condition was the result of an injury, 
event, or experience during his military experience and that 
the evidence he submitted must relate to that fact.  The AMC 
notified the veteran that to qualify as new, the evidence 
must be in existence and be submitted to VA for the first 
time, and that although VA would make reasonable efforts ho 
help him obtain currently existing evidence, it could not 
provide a medical examination or obtain a medical opinion 
until his claim was successfully reopened.  The AMC explained 
that to be considered material, the additional existing 
evidence must pertain to the reason his claim was previously 
denied and must raise a reasonable possibility of 
substantiating his claim.  The AMC further explained that the 
evidence could not simply be repetitive or cumulative of 
evidence of record when VA previously decided his claim.  

In addition, in the September 2006 letter, the AMC notified 
the veteran that to establish entitlement to service-
connected compensation benefits the evidence must show three 
things:  (1) an injury in service, a disease that began in or 
was made worse in service, or there was an event in service 
causing injury or disease; (2) a current physical or mental 
disability shown by medical evidence; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  The AMC explained that medical records or 
medical opinions are required to establish this relationship.  
The AMC also explained that under certain circumstances, VA 
may conclude that certain current disabilities were caused by 
service, even if there is no specific evidence proving this 
in his particular claim.  In the September 2006 letter, the 
AMC outlined how VA determines a disability rating and 
effective date when it finds a disability to be service 
connected, and the AMC provided examples of evidence the 
veteran should provide or tell VA about that could affect a 
disability rating or effective date.  

In the September 2006 letter, the AMC notified the veteran 
what information and evidence he should provide and what 
evidence VA would obtain.  The AMC requested that the veteran 
tell VA about any other evidence or information that he 
thought would support his claim and specifically requested 
that he send any evidence in his possession that pertains to 
his claim.  

In view of the foregoing, the Board finds the veteran was 
effectively informed to submit all relevant evidence in his 
possession and that he received notice of the basis of the 
prior denial of his cirrhosis of the liver service connection 
claim, the evidence needed to substantiate the claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the veteran in 
September 2006, and the AMC thereafter readjudicated the 
issue of whether new and material evidence has been received 
to reopen the claim of service connection for cirrhosis of 
the liver and issued a supplemental statement of the case 
(SSOC) in September 2007.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity provide hearing 
testimony, which he did at the August 2004 RO hearing.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear to 
contend otherwise.  Because new and material evidence has not 
been presented to reopen the claim for service connection for 
cirrhosis of the liver, VA has no duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran, and thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

Legal criteria

Service connection-in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence of cirrhosis of the liver will be presumed 
if manifest to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Diseases to which this presumption applies are: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).  

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2007).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not  previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Background and analysis

In a rating decision dated in May 2001, the RO denied service 
connection for cirrhosis of the liver, which the veteran had 
claimed was due to exposure to herbicides during his service 
in Vietnam.  The RO denied the claim on the basis that 
cirrhosis of the liver is not among the diseases for which 
service connection may be granted on a presumptive basis due 
to exposure to herbicides and there was no evidence of 
complaint, treatment, or diagnosis of cirrhosis of the liver 
in service, nor was there evidence of cirrhosis of the liver 
within the normal [one-year] presumptive period following 
service.  The RO provided veteran with notice of this 
decision and informed him of his appellate rights.  The 
veteran did not file a notice of disagreement, and the 
May 2001 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  

Thereafter, in a rating decision dated in October 2002, the 
RO in Cleveland, Ohio, determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for cirrhosis of the liver.  The Cleveland 
RO denied reopening of the claim because it found no evidence 
had been submitted to show the veteran's cirrhosis of the 
liver is related to service, including exposure to herbicides 
in service.  The Cleveland RO provided the veteran with a 
copy of its decision and provided him notice of his appellate 
rights.  The veteran did not file a notice of disagreement, 
and the October 2002 decision is final.  Id.  

Evidence of record at the time of the October 2002 decision 
included service medical records, private medical records 
dated from February 2000 to July 2002, and VA medical records 
dated from February 2001 to April 2002, including the report 
of an October 2001 VA Agent Orange Registry examination.  
Also of record was the veteran's DD Form 214 showing he had 
active service from August 1970 to July 1972 and served in 
Vietnam from January 1971 to November 1971.  

The service medical records include no complaint or diagnosis 
related to the veteran's liver, and at the veteran's service 
separation examination in July 1972, he answered no to the 
question of have you ever had or do you now have stomach, 
liver, or intestinal trouble.  No abnormality related to the 
abdomen and viscera was noted by the clinical examiner.  

Records from East Texas Medical Center that were of record 
show the veteran was hospitalized in February 2000 with 
increasing abdominal girth and what he described as flu like 
symptoms over the past two weeks.  He said he had noted 
increasing abdominal girth for at least three to four weeks.  
He also gave a history of intermittent melena with coffee-
ground emesis that had resolved and occurred approximately 
two weeks prior to hospitalization.  Under social history it 
was noted that the veteran reported that he used to drink 
heavily, more than 10 years ago.  A CT (computed tomography) 
study of the abdomen showed a somewhat small liver with 
surface irregularity and mildly enlarged spleen, which the 
radiologist said suggested cirrhosis.  After clinical 
examination, in the history and physical examination report, 
the physician's impression was new onset ascites, history of 
melena in the past with marked anemia.  The physician stated 
he suspected the veteran has cirrhosis.  He stated the exact 
etiology was unclear at that time.  

Also of record were records pertaining to hospitalization at 
East Texas Medical Center in March 2000 when the veteran was 
admitted with a several day history of melena and a 
hemoglobin reading of 8.7.  The veteran had intense ascites, 
and diuresis was initiated during the hospitalization.  In 
the history and physical examination report, the assessment 
was advanced liver disease, etiology unclear and upper 
gastrointestinal bleeding, peptic ulcer disease versus portal 
hypertension.  During hospitalization, veteran was given two 
units of packed cells and remained stable.  He underwent 
esophagogastroduodenoscopy with banding of esophageal 
varices.  The discharge diagnoses were portal gastropathy, 
esophageal varices, and cirrhosis.  

East Texas Medical Center hospital emergency room records 
show that veteran was seen in September 2000 with complaints 
of shortness of breath, diarrhea, and abdominal distention; 
he gave a history of cirrhosis.  The clinical impression was 
acute ascites, acute pulmonary edema, and acute shortness of 
breath, and the veteran was noted to have an umbilical 
hernia.  Paracentesis was preformed.  

VA medical records show that in February 2001 the veteran 
reported he was requiring paracentesis bi-weekly, and VA 
progress notes include the impression of idiopathic cirrhosis 
and ascites.  In April 2001, when the veteran was seen in a 
hematology/oncology and heptology clinic, it was noted that 
he was requiring parcentesis on a weekly basis and that he no 
longer was being seen by a private gastroenterologist 
secondary to financial concerns.  It was also noted that the 
veteran reported initial problems with liver disease and 
cirrhosis in February 2000, had documented esophageal varices 
with banding, and had recurrent ascites.  At the April 2001 
VA visit the veteran reported that he had been a prior social 
drinker with no prior abuse; he said his last drink was about 
25 years ago.  The clinical assessment was cirrhosis with 
esophageal varies and recurrent ascites, and laboratory 
studies were ordered.  At a VA clinic visit in May 2001, the 
physician reported the results of laboratory studies that 
were done in April 2001.  The physician noted the veteran's 
antinuclear antibody titer was positive with a speckled 
pattern, his hepatitis C antibody was positive, and his 
cytomegalovirus antibody was positive.  After clinical 
examination, the impression included "idiopathic cirrhosis 
of the liver, however he has a positive hepatitis C antibody, 
which was tested here on 4/23/01.  Also, the patient has a 
positive cytomegalovirus as well as a positive antinuclear 
antibody titer."  

At a VA Agent Orange Registry examination in October 2001, 
the veteran denied ever using tobacco, alcohol, or other 
recreational drugs.  It was noted that his past medical 
history included idiopathic cirrhosis of the liver.  The 
veteran said that for the past two years he had been 
frequently fatigued, had a body temperature of around 95 
degrees, pain in his right lower rib cage, alternating 
constipation and diarrhea and decrease in frequency in 
urination, all of which the veteran attributed to his 
cirrhosis.  After examination, the impression included 
cirrhosis idiopathic, upper liver diagnosed in 1999. 

On the same day as his Agent Orange Registry examination, the 
veteran was seen by his VA primary care physician.  The 
veteran reported that he still had ascitic fluid drained on a 
weekly basis, though he did not seem to accumulate as much 
fluid as he had as recently as six months ago.  The physician 
noted that the veteran still denied any alcohol consumption 
and use of any illicit street drugs.  The veteran was 
concerned that he had developed an umbilical hernia, and the 
hernia seemed to be causing some distress.  The plan was to 
refer the veteran to the surgery clinic for evaluation of the 
umbilical hernia.  In late October 2001, the veteran was 
evaluated in a surgery clinic as to his umbilical hernia.  
The veteran's history as noted by a member of the surgery 
staff was end stage liver disease secondary to hepatitis C, 
cirrhosis with symptomatic umbilical hernia, recurrent 
ascites tapped once a week.  

The record included emergency room records from East Texas 
Medical Center Hospital dated from November 2000 to 
June 2002, and those records show the veteran was seen 
frequently, approximately once a week or more often, for 
parcentesis.  In October2001, it was noted that the veteran 
reported he had cirrhosis that was possibly related to Agent 
Orange exposure, and in January 2002 he gave a history of 
cirrhosis secondary to Agent Orange.  

When seen by his VA primary care physician in April 2002, it 
was noted the veteran still had to have parcentesis on a 
weekly basis.  On examination, the abdomen was protuberant, 
and there was a large umbilical hernia.  Bowel sounds were 
decreased, the liver was not palpable, and the spleen was not 
palpable.  The impression was "since the patient has a 
positive hepatitis C titer, as a fact, this function could 
relate to hepatitis C disease, chronic form."  

Also of record was a radiologist report from Mother Frances 
Hospital showing that in June 2002 it was noted that the 
veteran had cirrhosis and refractory ascites.  At that time, 
he underwent placement of a percutaneous transjugular 
intrahepatic portosystemic shunt (TIPS) with ultrasound 
guidance.  During hospitalization, the TIPS was revised with 
a second shunt.  The diagnoses reported in the hospital 
discharge summary were: alcoholic liver disease; cirrhosis, 
refractory ascites; and umbilical hernia.  In early 
July 2002, the veteran was admitted to the hospital secondary 
to continued ascites drainage from the umbilicus with fever.  
The veteran was noted to have a history of hepatitis C-
related cirrhosis with tense ascites, and it was noted that a 
few days earlier he had had a TIPS procedure for control of 
the ascites.  When the veteran was admitted, it was noted 
that the umbilical hernia had become ulcerated over the last 
several months and in the two days prior to the July 2002 
hospital admission, it had begun to drain ascitic fluid.  
During the hospitalization, the veteran underwent repair of 
the ventral hernia.  The pre- and post-operative diagnoses 
were incarcerated ventral incisional hernia with ascites leak 
from skin ulceration.  In late July 2002, the veteran was 
seen in the emergency room with upper abdominal pain, a 
bloated feeling, nausea and decreased urination for the past 
two days.  After clinical examination, laboratory studies, 
and X-rays, the assessment was:  abdominal pain secondary to 
chronic liver disease; chronic anemia and chronic electrolyte 
disorder secondary to chronic liver disease; and recent 
postoperative hernia surgery.  

Evidence added to the record includes private medical records 
dated from July 2002 to December 2002, June 2003 and 
January 2004, VA medical records dated from April 2002 to 
April 2005, statements from the veteran's wife and siblings, 
and a service department consultation request dated "5 Jan 
69."  Also added were the veteran's service personnel 
records, a copy of the veteran's Report of Medical History 
dated in July 1972, and a copy of his DD Form 214.  

The added evidence includes the report of a history and 
physical examination performed by a surgeon, C.B., M.D., at 
Mother Frances Hospital in July 2002.  Under history of 
present illness he said the veteran has hepatitis C related 
cirrhosis and has tense ascites and had had a TIPS procedure 
for control of the ascites.  The present hospital admission 
was secondary to continued ascites drainage from the 
umbilicus with fever.  The assessment after examination was 
cellulitis in the skin surrounding ulcerated umbilical skin 
with cirrhosis and ascites and incarcerated small bowel, not 
obstructed.  Also added were the discharge summary and 
progress notes from Mother Frances Hospital for the first 
hospitalization in July 2002, and those records describe the 
umbilical hernia rupture, leakage, and repair.  There is also 
the report of the veteran's follow-up visit with Dr. C.B. in 
late July 2002.  Records from the same surgeon show that in 
November 2002, he evaluated the veteran for a groin mass.  It 
was noted that the veteran's past medical history was 
significant for ascites from hepatitis C.  The added evidence 
includes the operation report for a left inguinal hernia 
repair in December 2002 and a right inguinal hernia repair in 
June 2003, both performed by Dr. C.B. at Mother Frances 
Hospital.  

In February 2004, the veteran submitted letters written by 
his sister, his brother, and his wife.  The letters from the 
veteran's siblings concern his behavior before and after 
service.  In her letter, the veteran's wife reported they had 
been married for seven years, and she described the changes 
in the veteran's attitudes and actions during that time.  
Also received in February 2004, was the report of a 
January 2004 psychiatric evaluation by a private physician.  
It did not refer to the veteran's physical health.  

The record includes the report of an April 2004 VA 
psychiatric examination.  The veteran gave a history of 
having experienced jaundice about four years earlier and 
having had four surgeries for hernia and several paracentesis 
because of fluid in his abdomen.  This was said to be 
secondary to chronic cirrhosis of the liver, and the veteran 
said he finally had a shunt operation at Mother Frances 
Hospital in 2002.  The physician who conducted the 
psychiatric examination stated that a shunt operation and 
advanced liver cirrhosis were usually secondary to alcohol, 
but the veteran categorically denied any significant 
drinking.  He said he just occasionally drinks a beer here 
and there.  The veteran admitted some heavy drinking in 
Vietnam, but said this it did not continue and said he was 
never a heavy drinker.  In a comment at the end of the 
report, the physician said the veteran categorically denied 
any serious drinking, so how the veteran got his severe 
cirrhosis was not clear.  

In August 2004, the veteran submitted a copy of his DD Form 
214, which again shows his dates of active service from 
August 1970 to July 1972.  In addition, the veteran submitted 
a photocopy of the July 1972 Report of Medical History in 
which he answered no to the question of have you ever had or 
have you now stomach, liver, or intestinal trouble.  The 
veteran also submitted a photocopy of a medical record dated 
"5 Jan 69", which was not previously of record.  The 
veteran's name is at the bottom of the page, and the title is 
Consultation Sheet.  The request portion of the sheet is 
filled out and requests evaluation for fever, chills, and 
occipital headache noting a past history of malaria and 
urinary tract infection.  The provisional diagnoses were rule 
out acute pyelonephritis and rule out malaria.  The 
consultation report portion of the sheet is blank.  

At a hearing in August 2004, the veteran's representative 
stated it was the veteran's contention that his hepatitis C 
and cirrhosis of the liver started in service when he was 
hospitalized for malaria.  The veteran testified that he had 
malaria in 1970 and that he was diagnosed with and cirrhosis 
in 2000.  When asked whether he recalled having any problems 
between 1972 and 1973 that he felt could have led to the 
diagnosis of cirrhosis of the liver, the veteran responded 
that he had hernias and something else, but he could not 
recall what it was.  The veteran testified that he had two 
blood transfusions in 2000.  He also testified that he had 
not used any intravenous drugs or alcohol.  

Other added evidence includes VA medical records dated from 
April 2002 to April 2005.  In August 2002, it was noted that 
veteran reported he felt better since the hernia repair in 
July 2002 and the TIPS procedure in June 2002 although he 
still had significant pain.  After examination, the 
physician's impression was that since the veteran has a 
positive hepatitis C titer, this function could relate to 
hepatitis C disease, chronic form, status post TIPS procedure 
June 2002.  The physician reported the same impression after 
he saw the veteran in March 2003, February 2004, and 
August 2004.  At the February 2004 visit, the physician noted 
that the TIPS procedure was very effective for the veteran's 
ascites.  In September 2004, the physician noted that the 
veteran had recently been hospitalized with hepatic 
encephalopathy thought to be secondary to a urinary tract 
infection.  After examination, the impression at the 
September 2004 visit included: hepatic encephalopathy 
secondary to urinary tract infection September 2004; 
hepatitis C; status post TIPS procedure June 2002; and 
umbilical hernia status post repair July 2002.  The same was 
reported at a primary care clinic visit in February 2005.  

After review of the all of the evidence, the Board finds that 
much of the medical evidence added to the record since the 
October 2002 rating decision is cumulative of that previously 
of record as it shows continuing treatment for the veteran's 
chronic liver disease.  In some of the medical records 
previously of record, health care providers had related the 
veteran's cirrhosis of the liver to his hepatitis C (for 
which service connection has been denied), and this was also 
reported in many of the medical records added to the record, 
which makes them cumulative of evidence previously of record.  

The letters from the veteran's wife and siblings are new, as 
is the January 2004 report of a psychiatric evaluation by a 
private physician.  Though new, none of this evidence refers 
to any medical condition, much less the veteran's cirrhosis 
of the liver, and it cannot be material as to reopening the 
claim for service connection for cirrhosis of the liver.  The 
report of the April 2004 psychiatric examination is new and 
is not cumulative of other evidence of record.  Although the 
examiner questioned the veteran regarding prior alcohol use 
and said that the a shunt operation and advanced liver 
cirrhosis were usually secondary to alcohol, he said that the 
veteran categorically denied any serious drinking and 
concluded that how the veteran got his severe cirrhosis was 
not clear.  Neither by itself, nor in conjunction with the 
other evidence of record, does this evidence tend to 
establish that the veteran's cirrhosis of the liver is 
related to service, and it therefore does not raise a 
reasonable possibility of substantiating the service 
connection claim.  

The veteran's DD Form 214 and Report of Medical History dated 
in July 1972 are duplicates of evidence previously of record.  
The veteran's service personnel records were not previously 
in the file, but provide no information related to the 
service connection claim.  The photocopy of a medical record 
dated "5 Jan 69" is new, and although it bears the 
veteran's name, the date predates the veteran's period of 
active service from August 1970 to July 1972.  Even if it is 
assumed that the date on the form is a mistake, the 
consultation request only refers to a past history of malaria 
and urinary tract infection and lists the provisional 
diagnosis as rule out acute pyelonephritis and rule out 
malaria.  It says nothing about symptoms attributable to 
cirrhosis or other liver disease.  Even when considered with 
the remaining evidence of record, including the veteran's 
hearing testimony, which is also new, it does not raise a 
reasonable possibility of substantiating the claim.  In this 
regard, the Board accepts the veteran's August 2004 hearing 
testimony contending his cirrhosis of the liver started when 
he had malaria in service as credible as to the veteran's 
belief.  There is, however, no other evidence, old or new, 
that suggests a relationship between malaria or any other 
incident of service and cirrhosis of the liver.  The record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, his opinion implicit in his 
testimony that his cirrhosis of the liver is related to 
malaria in service is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board therefore finds that although it is new, 
the veteran's hearing testimony when considered alone or in 
conjunction with the other evidence of record does not raise 
a reasonable possibility of substantiating the cirrhosis of 
the liver service connection claim.  

In summary, because none of the new evidence, either alone, 
or in conjunction with all evidence of record including that 
in the file at the time of the October 2002 decision, raises 
a reasonable possibility of substantiating the claim, it is 
not material.  In the absence of new and material evidence, 
the claim of entitlement to service connection for cirrhosis 
of the liver cannot be reopened, and the appeal as to that 
issue must be denied.  


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for cirrhosis of 
the liver is not reopened, and the benefit sought on appeal 
is denied.  



		
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


